                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           December 20, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

VIRGIL L. JONES,                           §
                                           §
        Plaintiff,                         §
VS.                                        §   CIVIL NO. 2:19-CV-90
                                           §
CANDACE MOORE, et al,                      §
                                           §
        Defendants.                        §

                                      ORDER

      The Court is in receipt of Magistrate Judge B. Janice Ellington’s
Memorandum and Recommendation (“M&R”) to Dismiss Case, Dkt. No. 10. The
Court is also in receipt of Plaintiff Virgil L. Jones (“Jones”) Objections to the M&R,
Dkt. No. 14.
      Jones alleges he was denied access to the courts when prison officials
confiscated CD’s containing trial exhibits of forensic interviews. Dkt. Nos. 1, 7; Dkt.
No. 10 at 3. The Magistrate Judge recommends dismissing claims for money
damages against Defendants in their official capacities as barred by the Eleventh
Amendment and dismissing remaining claims as frivolous or failing to state a claim
under 28 U.S.C. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).
      The Court reviews objected-to portions of the Magistrate Judge’s proposed
findings and recommendations de novo. 28 U.S.C. § 636(b)(1). Jones’ objection is
conclusory, general, and contains no arguments that the M&R has not already
considered. See Dkt. No. 14; Battle v. United States Parole Comm’n, 834 F.2d 419
(5th Cir. 1987) (determining that a district court need not consider frivolous,
conclusive, or general objections).
      As the M&R states, the right to access to the courts does not guarantee access
by any “particular methodology” rather it protects the capability of bringing
challenges to sentences. See Dkt. No. 10 at 7; Lewis v. Casey, 518 U.S. 343, 356
(1996). Jones only alleges that the prison officers prevented him from having legal


1/2
materials in CD form, not that the prison prevented him from having those
materials altogether. Dkt. No. 10 at 8.
      In addition, as the M&R states, a plaintiff alleging a violation of his right to
access the courts must show actual injury. Lewis, 518 U.S. at 351. That means
showing a plaintiff has been, or is currently being, prevented from filing a legal
claim. See id. Jones has not alleged a total denial of access to the materials he seeks
nor that they are necessary to the claim he wishes to file. Dkt. No. 10 at 8; see Dkt.
No. 14.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 10, and OVERRULES Plaintiff’s objections,
Dkt. No. 14. Accordingly, the Court DISMISSES WITH PREJUDICE all claims.
DIRECTS the Clerk of the Court to forward a copy of this Order to the manager of
the   Three    Strikes    List   for      the     Southern    District   of   Texas   at
Three_Strikes@txs.uscourts.gov. Final judgment will enter separately.


      SIGNED this 20th day of December, 2019.


                                                ___________________________________
                                                Hilda Tagle
                                                Senior United States District Judge




2/2
